Citation Nr: 1746768	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-29 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.B.



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.  He died in April 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The matter has since been transferred to the Regional Office (RO) in Nashville, Tennessee.

The appellant, along with another witness, testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2014.  A copy of the hearing transcript is of record.

The Board denied this claim in a May 2015 decision.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In October 2015, her representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision denying this claim and remand it for readjudication in compliance with directives specified.  The Court granted the JMR.  

The May 2015 Board decision also denied the appellant's claim of entitlement to death pension benefits.  The JMR indicated that the appellant was no longer pursuing this claim; therefore it was considered abandoned.  

In December 2015, the Board reopened and remanded the claim for entitlement to service connection for the cause of the Veteran's death.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in March 2017.  There has been substantial compliance with the Board's remand directives regarding the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during active duty service in Vietnam.

2.  The immediate cause of the Veteran's death was esophageal cancer.  

3.  Resolving reasonable doubt in the Veteran's favor, exposure to herbicides in service caused or contributed substantially to the Veteran's death from esophageal cancer.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death are met. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303,  3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2016).  In the present case, the Board is granting service connection for the cause of the Veteran's death.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  Esophageal cancer is not a disease subject to presumptive service connection based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).

Notwithstanding the aforementioned presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's spouse, the appellant, seeks service connection for the cause of the Veteran's death.  For the reasons that follow, the Board finds that service connection is warranted.

The Veteran's death certificate reveals that he died in April 2005 and that the immediate cause of death was esophageal cancer.  The appellant contends that the Veteran's esophageal cancer was the result of exposure to Agent Orange while serving in the Republic of Vietnam.  Although this disability was service connected prior to the Veteran's death, service connection was severed in a December 2005 decision.  Thus, the Board must first determine whether service connection for esophageal cancer is warranted. 

The Board first notes that the Veteran's death certificate, as well as his private treatment records leading up to his death, did show that he had a diagnosis of esophageal cancer.  Thus, the Veteran had a current disability and the first element of service connection is met.

The Board also recognizes that the Veteran is presumed to have been exposed to herbicide agents, to include Agent Orange, while serving in the Republic of Vietnam.  The Veteran's DD form 214 reflects that he served in the Republic of Vietnam, therefore, his exposure to herbicide agents, to include Agent Orange, is presumed.  38 C.F.R. § 3.307(a)(6)(i), (ii), and (iii).  Thus, the Veteran had an in-service incurrence and the second element of service connection is met.

The appellant contends that the Veteran's esophageal cancer is related to his exposure to Agent Orange.  While the appellant does not possess the requisite medical training or expertise to make such an etiological determination, the Board obtained an opinion in August 2016.  The August 2016 VA examiner opined that the given the medical evidence that Barret's esophagitis and cigarette smoking are significant risk factors for esophageal cancer and there is no association of Agent Orange exposure with adenocarcinoma of the esophagus, it is less likely than not that the Veteran's esophageal cancer is related to his military service.

The appellant submitted a private report dated in August 2017.  The private clinician reviewed the Veteran's service records, private medical records, VA medical records and personal statements.  She recounted the Veteran's military and clinical history.  She also noted the Veteran's significant smoking history of 1+ packs per day for 40 years.  

The examiner discussed that smoking and heavy alcohol consumption increased the risk of squamous cell carcinoma of the esophagus, but not adenocarcinoma.  She noted that Barrett's esophagus does increase the risk of adenocarcinoma of the esophagus, but that irritation is not sufficient to cause cancer since only a small percentage of individuals with Barrett's esophagus develop cancer.  The examiner additionally observed that Agent Orange is a cancer promoter.  She concluded that given the epidemiologic and toxicologic evidence, it can be opined that TCDD, a component of Agent Orange, causes many cancers in many locations including the esophagus.  Therefore, she opined that the Veteran's esophageal cancer was at least as likely as not caused by exposure to herbicides while serving in Vietnam.

The evidence is at least in equipoise regarding a connection between the Veteran's active service exposure to Agent Orange and the development of the esophageal cancer.  Thus, the Board finds that the third element of service connection, the nexus requirement, is met.

All three elements of service connection have been met.  Service connection for esophageal cancer is warranted.  The Board notes that this finding is limited to the specific circumstances and facts of this Veteran's case.  As noted above, the Veteran's death certificate lists esophageal cancer as the immediate cause of death.  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


